DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities:  In claim 15, at the end of the claimed text, a period is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, & 21 recites the limitation "original expiration time, updated expiration time, and updated chunk" in lines 2 & 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15, & 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stager et al., (U.S. Patent # 7904679).
Regrading claim 1, Stager disclose a method for storage management, comprising: obtaining time information related to a removal time point for a backup storage system, the time information indicating that a chunk in the backup storage system whose expiration time does not exceed the removal time point is to be removed (Fig. 2, col. 3, lines 27-43, data protection unit, backup data is generated, stored and deleted in accordance with a data backup policy, col. 3, lines 41-43, each backup data has its own expiration time and the controller deletes backup data when that expiration time has expired); determining, from a removal period list, a target removal period whose end time does not exceed the removal time point, each removal period in the removal period list being mapped to at least one chunk element, the at least one chunk element representing at least one chunk in the backup storage system whose expiration time is within the removal period to which the at least one chunk element is mapped (Fig. 3-5, col. 3, lines 44-56, the controller defines a plurality of time windows for creating and maintaining backup data , assign each of the time windows a predetermined amount of storage space); determining at least one target chunk element to which the target removal period is mapped (col. 4, lines 1-10, in storing writes, the controller determines whether the assigned storage space is large enough to store the new backup, if there is enough assigned space remaining to accommodate the new backup data, the new backup data is stored); and removing, from the backup storage system, at least one target chunk corresponding to the at least one target chunk element (col. 4, lines 6-10, if the assigned space is not large enough, the oldest stored backup data is deleted successively in the assigned storage space).
Regrading claim 2, Stager disclose, in accordance with a determination that the at least one target chunk is removed, removing the target removal period and the at least one target chunk element (col. 4, lines 11-25, 55-66).
Regrading claim 8, Stager disclose a device for storage management, comprising: at least one processing unit, at least one memory coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, causing the device to perform actions, the actions comprising: obtaining time information related to a removal time point for a backup storage system, the time information indicating that a chunk in the backup storage system whose expiration time does not exceed the removal time point is to be removed (Fig. 2, col. 3, lines 27-43, data protection unit, backup data is generated, stored and deleted in accordance with a data backup policy, col. 3, lines 41-43, each backup data has its own expiration time and the controller deletes backup data when that expiration time has expired); determining, from a removal period list, a target removal period whose end time does not exceed the removal time point, each removal period in the removal period list being mapped to at least one chunk element, the at least one chunk element representing at least one chunk in the backup storage system whose expiration time is within the removal period to which the at least one chunk element is mapped (Fig. 3-5, col. 3, lines 44-56, the controller defines a plurality of time windows for creating and maintaining backup data , assign each of the time windows a predetermined amount of storage space); determining at least one target chunk element to which the target removal period is mapped (col. 4, lines 1-10, in storing writes, the controller determines whether the assigned storage space is large enough to store the new backup, if there is enough assigned space remaining to accommodate the new backup data, the new backup data 
Regrading claim 9, Stager disclose, in accordance with a determination that the at least one target chunk is removed, removing the target removal period and the at least one target chunk element (col. 4, lines 11-25, 55-66).
Regrading claim 15, Stager disclose a computer program product tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions that, when executed, cause a machine to perform actions, the actions comprising: obtaining time information related to a removal time point for a backup storage system, the time information indicating that a chunk in the backup storage system whose expiration time does not exceed the removal time point is to be removed (Fig. 2, col. 3, lines 27-43, data protection unit, backup data is generated, stored and deleted in accordance with a data backup policy, col. 3, lines 41-43, each backup data has its own expiration time and the controller deletes backup data when that expiration time has expired); determining, from a removal period list, a target removal period whose end time does not exceed the removal time point, each removal period in the removal period list being mapped to at least one chunk element, the at least one chunk element representing at least one chunk in the backup storage system whose expiration time is within the removal period to which the at least one chunk element is mapped (Fig. 3-5, col. 3, lines 44-56, the controller defines a plurality of time windows for creating and maintaining backup data , assign each of the time windows a predetermined amount of storage space); determining at least one target chunk element to which the target removal period is mapped (col. 4, lines 1-10, in 
Regrading claim 16, Stager disclose, in accordance with a determination that the at least one target chunk is removed, removing the target removal period and the at least one target chunk element (col. 4, lines 11-25, 55-66).

Allowable Subject Matter
Claims 3-7, 10-14, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 10,162,709 to Lazier et al., related to techniques for storing backups in long-term storage. A backup data set is generated from a set of data to backup and a deletion time for that backup data set is determined
U.S. Patent # 11,256,715 to Shi et al., relates to method and apparatus for data backup includes querying a slave for check information where the check information is data inserted into a master when data written to the master is copied into the slave in a form of a log.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114